NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            01-MAR-2021
                                            09:18 AM
                                            Dkt. 30 ODSD

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

         BENJAMIN GALE, PERSONAL REPRESENTATIVE OF THE
    ESTATE OF KAREN INGALLS STIRLING, Plaintiff-Appellee, v.
               OLGA BORDENYUK, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISION
                     (CASE NO. 2RC191001004)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 28, 2020, self-represented Defendant-
Appellant Olga Bordenyuk (Bordenyuk) filed the notice of appeal;
           (2) On August 6, 2020, the district court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before August 17, 2020, and September 15, 2020,
respectively;
           (3) Bordenyuk failed to file either document or request
an extension;
           (4) On October 6, 2020, the appellate clerk notified
Bordenyuk that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on October 16, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawaii Rules
of Appellate Procedure (HRAP) Rules 12.1(e) and 30, and Bordenyuk
could request relief from default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) Bordenyuk did not respond to the default notice;
           (6) On February 17, 2021, Plaintiff-Appellee Benjamin
Gale (Gale), as Personal Representative of the Estate of Karen
Ingalls Stirling, filed a motion to dismiss the appeal for
failure to file the statement of jurisdiction and opening brief;
           (7) On February 18, 2021, Bordenyuk filed a letter,
which the court construes as a response to the motion to dismiss
the appeal. Bordenyuk does not explain why she failed to file
the statement of jurisdiction and opening brief, request relief
from default or an extension of time to file either document, or
otherwise indicate she intends to file either document; and
           (8) Bordenyuk took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for failure to file the statement of jurisdiction and
opening brief. HRAP Rules 12.1(e) & 30.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, March 1, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2